DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 06/13/2021 is acknowledged.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 is dependent from cancelled claim 12, for examining purposes claim 13 depends from clam 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the lateral transfer system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examining purposes is has been interpreted to be – lateral transfer cradle –. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez (US 2011/0101295).
Regarding claim 1, Hernandez teaches a vessel transfer system (vessel can be placed on platform 40 for transfer, see Fig 1-3), the system comprising: a bogie, the bogie including a first side frame (22, Fig 1-3), a second side frame (24, Fig 1-3), at least one wheel coupled with each of the first and second side frames (wheels 26, 28, 50, Fig 1-3), and a lift member coupled with each of the first and second side frames (lift 32 with rod 36, Fig 2-3): wherein the lift member is pivotably coupled to the first side frame (lift 32 pivotably connected to first side frame 22 via pivot arm 42, Fig 2-3).
Regarding claim 2, Hernandez teaches the system of claim 1, and further teaches wherein the lift member is rigidly coupled with the second side frame (lift 32 rigidly coupled to second side frame 24 under yoke 34, see Fig 2).
Regarding claim 3, Hernandez teaches the system of claim 2, and further teaches wherein the second side frame (24, Fig 2-3) with the at least one wheel coupled therewith is a static wheel truck that is static relative to a position of the lift member ("which serve to stiffen 
Regarding claim 45, Hernandez teaches a bogie comprising a pivoting wheel truck having a wheel coupled therewith; a static wheel truck having a wheel coupled therewith ("which serve to stiffen the jack" para [0030]; static wheel 26 coupled to second side frame 24, Fig 1-3); and a lift cylinder (32) coupled with the pivoting wheel truck and the static wheel truck, wherein the pivoting wheel truck is pivotable relative to the lift member (wheel 50 coupled to frame 22, Fig 1; "capable of swiveling independently of each other" para [0030]).
Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sikli  (US 4,175,644).
Regarding claim 1, Sikli teaches a vessel transfer system (Vessel can be placed on platform 10 for transfer, Fig 1), the system comprising: a bogie (20, Fig 1), the bogie including a first side frame (left members of 20, Fig 1), a second side frame (right members of 20, Fig 1), at least one wheel coupled with each of the first and second side frames (wheels 24, Fig 1), and a lift member coupled with each of the first and second side frames (hydraulic unit 70, Fig 4-6: pivotably coupled to frame linkages 20 via linkages 82 and 84 and crossbars 68, see Fig 1, 4-6); wherein the lift member is pivotably coupled to the first side frame (lift 70, Fig 4-6; pivotably coupled to frame linkages 20 via linkages 82 and 84 and crossbars 68, see Fig 1, 6-8).
Regarding claim 13, Regarding claim 13, Sikli teaches wherein the lift member is a hydraulic lift cylinder (70), the system further comprising a hydraulic drive coupled with at least one wheel of the bogie and a hydraulic power unit ("hydraulic power unit" col 3 In 38), the hydraulic power unit hydraulically coupled with the hydraulic lift cylinder and the hydraulic drive (powering lift mechanism 64 and drive 134, Fig 1, 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 13-14, 16-17, 19, 31, 35, 38, 40-41, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noah (US 3,918,366) in view of Hachmann et al. (US 6,279,488).
Regarding claim 1, Noah teaches a vessel transfer system (to transfer vessel upon transfer system 21, see Fig 3-5), the system comprising: a bogie (21, Fig 1-5), the bogie including a first side frame (top side plate 31, Fig 1), a second side frame (lower sides 22 and 23, Fig 1), at least one wheel coupled with each of the first and second side frames (wheel 28, Fig 2), and a lift member coupled with each of the first and second side frames (lift piston 30 and cylinder 29 coupled to each of the first lower frame members 22 and 23 and upper second side frame member 31, Fig 1). While Noah is silent as to wherein the lift member is pivotably coupled to the first side frame, Hachmann teaches a similar bogie with a lift member wherein the lift member (9, Fig 1-2) is pivotably connected to the frame (pivot joint 10, Fig 1-2; pivot 10 connecting lift 9 to platform for load 1, Fig 2). Accordingly, it would have been obvious to a person having ordinary skill in the art to have made the connection between lift (30, Fig 1) and top plate (31, Fig 1) of Noah a pivotable joint as taught by Hachmann to allow the bogie to adjust when lifting and lowing vessels of different size and shape and to prevent any shearing of 
Regarding claim 13, Noah discloses wherein the lift member is a hydraulic lift cylinder (“the hydraulic piston and cylinder assembly”; col. 3, ln 14-20) further comprising a hydraulic drive coupled with at least one wheel of the bogie, and a hydraulic power unit, the hydraulic power unit hydraulically coupled with the hydraulic lift cylinder and the hydraulic drive (cylinder 29; col. 3, lines 14-20). 
Regarding claim 14, Noah and Hachmann teach the system of claim 12, and Noah further teaches wherein the system includes multiple of the bogies (see Fig 3-5), the multiple bogies linked together in at least one bogie train (see bogie train, Fig 3-5), wherein the hydraulic power unit is hydraulically coupled with the hydraulic lift cylinder and the hydraulic drive of each of the multiple bogies ("functioning to move the trucks along a track" col 3 In 26-27; "shaft 35 driven through motor and gear reduction mechanism 36." Col 3 In 40-44; "hydraulic circuit.control valves.to activate the hydraulic assembly" col 3 In 14-20; see also col 4 In 25-28).
Regarding claim 16, Noah and Hachmann teach the system of claim 14, and Noah further teaches wherein the multiple bogies are arranged within multiple, hydraulically isolated zones, wherein each bogie within a particular zone is hydraulically interconnected with all other bogies within that particular zone ("trucks must be coordinated to move in a synchronous manner such that each truck is advanced at an equal linear speed along the track, and for such purpose may incorporate a control Servo mechanism. The control assembly may be embodied in a separate control car (not shown) electrically connected to the trucks." Col 3 In 28-36; zone being a train of interconnected bogies, see Fig 3-5).
Regarding claim 17, Noah and Hachmann teach the system of claim 16, and Noah further teaches wherein the hydraulic lift cylinders within a particular zone are hydrostatically 
Regarding claim 19, Noah and Hachmann teach the system of claim 17, and Noah further teaches where each zone of hydraulic lift cylinders is independently operable from other zones of hydraulic lift cylinders ("The control assembly may be embodied in a separate control car (not shown) electrically connected to the trucks." Col 3 In 33-35; bogies not connected to the control car or connected to a separate control car move independently).
Regarding claim 22, Noah and Hachmann teach the system of claim 1, and Noah further teaches further comprising a vessel cradle (beam 15, Fig 3-5), the vessel cradle including a weldment (weldment 19, Fig 2-5), the weldment is sized and shaped to interface with a portion of the lift member (upon piston 30 retracting into cylinder 29 weldment 19 contacts ground to prevent movement and lifts again upon piston extending from cylinder 30, se Fig 3-5).
Regarding claim 23, Noah and Hachmann teach the system of claim 1, and Noah further teaches comprising a shipyard (see gridway 10, Fig 2), the shipyard including rail tracks (tracks 11 and 12, Fig 2), wherein the wheels of the bogie are engaged on the rail racks, (see wheels of bogies in both lateral and longitudinal directions on rails, Fig 3, 5).
Regarding claim 31, Noah teaches a method a moving a cradled vessel within a shipyard (see moving through shipyard 10, Fig 2), wherein the cradled vessel includes a vessel supported on a cradle (vessel supported on cradle beams 15, Fig 3-5), the method comprising: positioning at least two bogie trains relative to the cradled vessel (bogie train comprising bogie 21, Fig 3; duplication of parts is well known in the art and thus multiple bogie trains can be used), wherein each bogie train includes at least two bogies (bogies 21, Fig 3-5), wherein each bogie includes a first side frame (upper frame member 31, Fig 1), a second side frame (lower 
Regarding claim 35, Noah and Flachmann teach the method of claim 31, and Noah further teaches wherein each bogie includes a hydraulic drive coupled with at least one wheel of the bogie (drive motor M, Fig 1), wherein the lift members are hydraulic lift cylinders 
Regarding claim 38, Noah and Flachmann teach the method of claim 35, and Noah further teaches comprising arranging the bogies within multiple, hydraulically isolated zones, wherein each bogie within a particular zone is hydraulically interconnected with all other bogies within that particular zone ("trucks must be coordinated to move in a synchronous manner such that each truck is advanced at an equal linear speed along the track, and for such purpose may incorporate a control Servo mechanism. The control assembly may be embodied in a separate control car (not shown) electrically connected to the trucks." Col 3 In 28-36; zone being a train of interconnected bogies, see Fig 3-5).
Regarding claim 39, Noah and Hachmann teach the method of claim 38, and Noah further teaches wherein the hydraulic lift cylinders within a particular zone are hydrostatically connected with other hydraulic lift cylinders within that particular zone, such that all hydraulic lift cylinders within that particular zone are simultaneously and synchronously operable (pistons must be engaged and disengaged simultaneously, see Fig 3-5 wherein bogies are lifted simultaneously, see also col 4 In 3-24 wherein cylinders and pistons are controlled together to move trucks along track in similar manner).
Regarding claim 40, Noah and Hachmann teach the method of claim 38, and Noah further teaches wherein each zone of hydraulic lift cylinders is independently operable from other zones of hydraulic lift cylinders ("The control assembly may be embodied in a 
Regarding claim 41, Noah and Hachmann teach the method of claim 40, and Noah further teaches comprising actuating the hydraulic lift cylinders within each zone, independently from actuation of the hydraulic lift cylinders within other zones, thereby lifting the cradled vessel via a multi-point lift, wherein each point of the multipoint lift is defined by at least one zone ("The control assembly may be embodied in a separate control car (not shown) electrically connected to the trucks." Col 3 In 33-35; bogies not connected to the control car or connected to a separate control car move independently).
Allowable Subject Matter
Claims 15, 24, 33-34, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678